Case 1:20-cv-21601-KMW Document 39-2 Entered on FLSD Docket 05/18/2020 Page 1 of 3


                                                                           Page 1




            UNITED STATES DEPARTMENT OF JUSTICE

                   CONSUMER PROTECTION BRANCH




     Genesis II Church of Healing and Health Podcast:

                         Jonathan Grenon




              G2 Church Sacramental Daily Bottle
Case 1:20-cv-21601-KMW Document 39-2 Entered on FLSD Docket 05/18/2020 Page 2 of 3

                                                             Page 2                                                               Page 4
1               PROCEEDINGS                                            1   good news here that we're receiving, I read something
2       JONATHAN GRENON: Good morning, everyone. Bishop                2   -- I'm trying to read something every week, at least
3    Jonathan Grenon here on this May 3rd, Sunday. I just              3   when I do present something, so here we go. "I just
4    wanted to do a little piece on what's been going on a             4   got the course." That's our video course. You can
5    little bit and get more information out. Just passing             5   learn and study how to help others with our sacraments,
6    it on.                                                            6   and yourself, and to live a healthy lifestyle, you
7       First, I'd like to start off with a -- with                    7   know? We have a right to choose from God, first of
8    reading a little Scripture from the Bible, King James             8   all, yeah? "Very happy and excited about it. I'd like
9    version, and here's what it says. Psalms 96, verse 10             9   to embellish on my testimony as it is a big deal for
10   through 13: Say among the heathen that the LORD                  10   me. I've been experiencing dental sensitivity, which
11   reigneth: the world also shall be established that it            11   had developed into a tooth infection, however, could
12   shall not be moved: He shall judge the people                    12   not get to my dentist as the COVID-19 pandemic order
13   righteously. Let the heavens rejoice, and let the                13   for all dental clinics to close. My dentist insisted
14   earth be glad; let the sea roar, and the fulness                 14   that I take antibiotics or recommended I take an over-
15   thereof. Let the field be joyful, and all that is                15   the-counter pain killer for the pain, and he confirmed
16   therein: then shall all the trees of the wood rejoice            16   that nothing else would cure a tooth infection. He
17   before the Lord: for He cometh, for He cometh to judge           17   called in a prescription to my local pharmacy, which I
18   the earth: He shall judge the world with                         18   retrieved, but I refused to take as I had not taken
19   righteousness, and the people with His truth."                   19   antibiotics since I could remember and had been
20      I was reading this the other day and seeing how               20   building my immune system for years, and did not want
21   we've been attacked, harassed, and basically wrongfully          21   to destroy my microbiome and compromise my immunity by
22   accused, if you want to say, of many things, and also            22   taking a penicillin antibiotic, especially during a


                                                             Page 3                                                               Page 5
 1    stating that we aren't a church by the media, FDA, DOJ,          1   viral pandemic, COVID-19.
 2    et cetera. And really is -- we serve the Lord Jesus              2      My dentist was happy I had the antibiotics if I
 3    Christ, and as it states in the Word, He's coming soon           3   needed them and was compliant with my decision to not
 4    to judge, and that's what we're doing. We're leaving             4   take the antibiotics. The pain lessened and became
 5    it in the hands of the Lord to take care of everything.          5   manageable until about two weeks later when I was up
 6       If you're still seeking our sacraments, there are             6   all night in constant pain. I literally stayed up most
 7    many members and bishops that are providing it freely,           7   of the night in prayer and meditation, praying for an
 8    okay? Some people accept donations, and some can                 8   answer to what seemed like a hopeless situation. That
 9    freely. Some donate so others can receive freely. So             9   morning I reluctantly grabbed the Tylenol extra
10    it's basically a great system to help others, which             10   strength from my prepper kit and set it on the kitchen
11    we're commanded to do. And especially in this church,           11   counter, and pondered taking it while preparing my
12    that's one of our things is helping others, okay, in            12   morning coffee. Then suddenly like a slap upside the
13    their health and many other ways, food, et cetera,              13   head, I remembered that I recently purchased just about
14    clothing. As a missionary, we've also built houses,             14   100 grams of sodium chlorite in citric acid. I was
15    shelters for people. So for them to say that is                 15   having trouble procuring hydrochloric acid" -- or
16    demeaning and wrong. It's a blatant lie. And so I'm             16   finding it, getting it, acquiring it; it's an activator
17    just trying to spread the word of truth. God is going           17   -- "until I switched my search engine from Google.Go as
18    to judge every one of you that are trying and working           18   Google," and YouTube censors such things.
19    on shutting down the Genesis II Church and lying about          19      "I suddenly felt compelled to make my first batch
20    it because we aren't. We're going forward as our Lord           20   of MMS," which is considered -- named as MMS, also
21    commands us.                                                    21   sodium chlorite, or cleansing waters, or G2 Sacraments,
22       So to keep going and going with a little bit of              22   et cetera, okay? There's many names for things. We


                                                                                                        2 (Pages 2 to 5)
Case 1:20-cv-21601-KMW Document 39-2 Entered on FLSD Docket 05/18/2020 Page 3 of 3

                                                         Page 6                                                                 Page 8
 1   have it as our sacrament in the church, one of them.          1   how quick and so broad spectrum, how our sacraments are
 2   There are many things that we use. So "and I quickly          2   working, okay?
 3   got to work. I whipped it up, waited for a bit and            3         So really, this is not how to do it because you
 4   took a dose. I then began to make some breakfast. I           4   can find those protocol videos and stuff online. I'm
 5   literally didn't even finish frying an egg, and I             5   just trying to show you kind of my daily things I do,
 6   noticed I was no longer in pain. I could still notice         6   my family and I. We did the other day -- what did we
 7   a twang in my jaw, but there was no pain associated           7   do -- we took a dose, right? That's what I did. Then
 8   with that at all. I was flabbergasted. A few hours            8   the other day I brushed my teeth with it on the last
 9   later, the twang was gone, and I found myself sharing a       9   more recent video. So this is something I prepare
10   Rice Crispy square with my daughter and noticed I was        10   every day usually, and we tell you how to mark it for
11   chewing on the infected side of my jaw." That should         11   your doses, hourly for the eight-hour sacrament
12   affect it, right? "And I hadn't been able to chew on         12   protocol.
13   that side of my mouth for weeks.                             13         But I just -- I just know what numbers I need, how
14      At this point, it has been three days since I             14   many drops I figure I want this, and I just go ahead
15   started the protocol. I'm completely pain free. I had        15   and sip on it throughout the day, take some doses, you
16   been briefing information on MMS for weeks at this           16   know, keep this water cleansing my blood, keep my
17   point and had a general understanding of it, and to me,      17   health of me and my family. And basically, it's
18   the science just makes sense." So already had faith in       18   already prepared. I think I did this whole liter-and-
19   it, okay? That's what we say, take it with faith.            19   a-half or something bottle, and I did -- it made like
20   "But then after personally experiencing this miraculous      20   20 to 24 drops activated, and we show how to do that.
21   incident firsthand, I was completely 100 percent             21   I'm just trying to show you what I do.
22   convinced in the power of MMS," our sacrament. "I'm so       22         Then I take a dose. Sometimes I'll pour some out,


                                                         Page 7                                                                 Page 9
 1   grateful to have you and your family in taking the           1    or sometimes I'll just grab it and take some chugs when
 2   front lines in this advocacy. I think I first saw you        2    I'm even thirsty because I also want to be giving
 3   on the Age of Truth TV, and I am very grateful that you      3    myself minerals and things, right? This is -- is this
 4   are providing a course so that I can better understand       4    a mineral. When you're drinking it, you're getting
 5   this master mineral solution and maybe become a part of      5    things you need, not just water, which water is great,
 6   this miraculous movement."                                   6    okay? They can say that -- they can say that we can't
 7      Thank you for sending that in. It's wonderful to          7    say this cures and heals. You're not taking that away
 8   hear these. We receive so many all the time, reviews,        8    from anyone. This is a church, and it must be
 9   testimonies, written, videos lately of many different        9    respected. And what we do with this is just see
10   -- always different illnesses, diseases. I don't know        10   healing, okay? That's all we're doing. And here, I'll
11   all how it works completely. I don't think anyone in         11   have a little chug for everyone out there. Here you
12   the world does. We know much about it because we're          12   go.
13   learning more and more, but it's simple. I see it and        13         (Drinking solution.)
14   take it with faith. The Lord Jesus Christ has provided       14         JONATHAN GRENON: Take a chug, sips throughout the
15   it for me, and -- while I was sick, and so I'm just          15   day. I just make sure I'm not taking anything that
16   passing on the information to everyone there, okay?          16   could neutralize it so I get the good effects of it.
17      Also, this -- in this -- in this newsletter,              17   That's what it is. Very simple.
18   you're going to see some video testimonies, new ones,        18         God bless you all. I hope you have a great day,
19   English, Spanish, I think German in one also, and we're      19   and enjoy the video and this information. Check out
20   just trying to get the information out. And, you know,       20   what we've got, and see you soon.
21   quick and easy, this is what it does. That's why             21         (End of video.)
22   people say it's miraculous, okay, because how fast and       22



                                                                                                       3 (Pages 6 to 9)
